******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
      MICHAEL J. FERRI, TRUSTEE, ET AL. v.
         NANCY POWELL-FERRI ET AL.
                   (SC 19317)
   Palmer, Zarella, Eveleigh, McDonald, Espinosa and Robinson, Js.
         Argued March 25—officially released June 16, 2015

  Kenneth J. Bartschi, with whom were Karen L. Dowd
and, on the brief, Thomas P. Parrino and Laura Shat-
tuck, for the appellant (named defendant).
  Jeffrey J. Mirman, for the appellee (defendant Paul
John Ferri, Jr.).
                          Opinion

   EVELEIGH, J. This appeal arises from a dissolution
action, dissolving the marriage of the named defendant,
Nancy Powell-Ferri, and the defendant, Paul John Ferri,
Jr. (Ferri). The dispositive issue in this appeal is
whether the trial court properly rendered summary
judgment in favor of Ferri on the cross complaint filed
by Powell-Ferri on the ground that it failed to plead a
legally sufficient cause of action. Specifically, Powell-
Ferri’s cross complaint alleged that Ferri had breached
his duty to preserve marital assets during the pendency
of their marital dissolution action by failing to take any
affirmative steps to contest the decanting of certain
assets from a trust by the plaintiffs, Michael Ferri and
Anthony Medaglia, who were then serving as trustees.1
We conclude that this state does not require a party to
a dissolution action to take affirmative steps to recover
marital assets taken by a third party and, accordingly,
affirm the judgment of the trial court.
  In its memorandum of decision, the trial court set
forth the following relevant facts and procedural his-
tory. Powell-Ferri filed an action for dissolution of her
marriage to Ferri on October 26, 2010, which is still
pending. Ferri is the sole beneficiary of a trust created
by his father, Paul John Ferri, Sr., in 1983 (1983 trust).
The plaintiffs were named as trustees of the 1983 trust.
Michael Ferri is Ferri’s brother and business partner.
  The 1983 trust provides that, after Ferri attained the
age of thirty-five, he would have the right to withdraw
principal from the trust in increasing percentages
depending on his age. In March, 2011, while the underly-
ing dissolution action was pending, the plaintiffs cre-
ated a second trust whose sole beneficiary was Ferri
(2011 trust). The plaintiffs then distributed a substantial
portion of the assets in the 1983 trust to the 2011 trust.2
  Unlike the terms of the 1983 trust, the terms of the
2011 trust do not allow Ferri to withdraw principal.
Instead, under the terms of the 2011 trust, the plaintiffs
have all of the control and decision-making power as
to whether Ferri will receive any of the trust income
or assets.
   The trial court found that Ferri did not have a role
in creating the 2011 trust or decanting any of the assets
from the 1983 trust. The trial court further found that
it was undisputed that Ferri took no action to recover
the trust assets when Michael Ferri informed him of
the creation of the 2011 trust and the decanting of
the assets. The trial court characterized the reasoning
behind this inaction as follows: ‘‘[Ferri] does not want
to sue his family . . . and he believes the [plaintiffs]
are acting in his best interest.’’
  After the plaintiffs created the 2011 trust and trans-
ferred the assets from the 1983 trust to it, they instituted
the present declaratory judgment action seeking a rul-
ing from the court that they had validly exercised their
authority in transferring the assets and that Powell-
Ferri had no interest in the 2011 trust assets. Powell-
Ferri filed a counterclaim asserting claims of common-
law and statutory fraud, civil conspiracy, and seeking a
declaratory judgment. After the trial court struck counts
alleging fraud and conspiracy, Powell-Ferri filed a sec-
ond amended counterclaim, later revised, asserting
claims of breach of fiduciary duty, breach of loyalty,
tortious interference with an expectancy, and seeking
a declaratory judgment, as well as the cross complaint
that is the subject of this appeal.
  Ferri filed a motion for summary judgment, claiming
that the cross complaint failed to state a cause of action,
and that even if it did set out a cause of action, there
was no genuine issue of material fact to support Powell-
Ferri’s claims. Powell-Ferri opposed the motion on pro-
cedural grounds, namely that summary judgment is not
the proper means to test the legal sufficiency of a com-
plaint, and on the merits.
   The trial court granted the motion for summary judg-
ment, concluding that Powell-Ferri failed to state a
cause of action. The trial court reasoned that, while
marital partners have a fiduciary responsibility of full
and open disclosure to each other, that responsibility
does not extend to require spouses to recover assets
belonging to the marital estate. The trial court observed
that while spouses may not dissipate assets, ‘‘at a mini-
mum dissipation in the marital dissolution context
requires financial misconduct involving marital assets,
such as intentional waste or a selfish financial impropri-
ety, coupled with a purpose unrelated to the marriage.’’
Gershman v. Gershman, 286 Conn. 341, 350–51, 943
A.2d 1091 (2008). The trial court concluded that there
was no allegation that Ferri ‘‘engaged in intentional
waste or selfish impropriety.’’ The court further rea-
soned that if such allegations were present, ‘‘[t]here
is no societal expectation embodied in the law which
impels or compels a divorcing spouse to take affirma-
tive steps to recover an asset removed from the marital
estate by the action of a third party alone.’’ Accordingly,
the court determined that the cause of action Powell-
Ferri urged should not be recognized in Connecticut.
This appeal followed.3
                             I
  On appeal, Powell-Ferri first claims that the trial
court improperly rendered summary judgment in favor
of Ferri on the ground that her cross complaint did not
plead a legally sufficient cause of action. Specifically,
Powell-Ferri claims that the trial court improperly con-
cluded that Ferri did not have a duty to act to preserve
marital assets during the pendency of a dissolution
action. In response, Ferri claims that the trial court
properly granted his motion for summary judgment
because Connecticut should not recognize a new cause
of action imposing a duty to act to preserve marital
assets during the pendency of a dissolution action. We
agree with Ferri.
   We begin our analysis with the standard of review
applicable to a trial court’s decision to grant a motion
for summary judgment. Practice Book § 17-49 provides
that summary judgment ‘‘shall be rendered forthwith if
the pleadings, affidavits and any other proof submitted
show that there is no genuine issue as to any material
fact and that the moving party is entitled to judgment
as a matter of law.’’ A party moving for summary judg-
ment is held to a ‘‘strict standard.’’ Ramirez v. Health
Net of the Northeast, Inc., 285 Conn. 1, 11, 938 A.2d
576 (2008). ‘‘To satisfy his burden the movant must
make a showing that it is quite clear what the truth is,
and that excludes any real doubt as to the existence of
any genuine issue of material fact. . . . As the burden
of proof is on the movant, the evidence must be viewed
in the light most favorable to the opponent. . . . When
documents submitted in support of a motion for sum-
mary judgment fail to establish that there is no genuine
issue of material fact, the nonmoving party has no obli-
gation to submit documents establishing the existence
of such an issue. . . . Once the moving party has met
its burden, however, the opposing party must present
evidence that demonstrates the existence of some dis-
puted factual issue. . . . It is not enough, however, for
the opposing party merely to assert the existence of
such a disputed issue. Mere assertions of fact . . . are
insufficient to establish the existence of a material fact
and, therefore, cannot refute evidence properly pre-
sented to the court under Practice Book § [17-45]. . . .
Our review of the trial court’s decision to grant [a]
motion for summary judgment is plenary.’’ (Internal
quotation marks omitted.) Id.
   It is undisputed that, in this state, the question of
whether a party to a dissolution action has a duty to act
to preserve marital assets is an issue of first impression.
Therefore, in this appeal we must determine whether
we will recognize a new cause of action. ‘‘An exhaustive
search of Connecticut case law reveals no hard and
fast test that courts apply when determining whether
to recognize new causes of action. We do have the
inherent authority, pursuant to the state constitution,
to create new causes of action. Binette v. Sabo, 244
Conn. 23, 34, 710 A.2d 688 (1998). Moreover, it is beyond
dispute that we have the power to recognize new tort
causes of action, whether derived from a statutory pro-
vision or rooted in the common law. Rizzuto v. David-
son Ladders, Inc., 280 Conn. 225, 235, 905 A.2d 1165
(2006); see, e.g., Mead v. Burns, 199 Conn. 651, 663,
509 A.2d 11 (1986) (recognizing action for damages
under Connecticut Unfair Trade Practices Act for viola-
tions of Connecticut Unfair Insurance Practices Act);
Sheets v. Teddy’s Frosted Foods, Inc., 179 Conn. 471,
480, 427 A.2d 385 (1980) (recognizing tort of wrongful
discharge); Urban v. Hartford Gas Co., 139 Conn. 301,
307, 93 A.2d 292 (1952) (recognizing torts of intentional
and negligent infliction of emotional distress).
   ‘‘When we acknowledge new causes of action, we
also look to see if the judicial sanctions available are
so ineffective as to warrant the recognition of a new
cause of action. Rizzuto v. Davidson Ladders, Inc.,
supra, 280 Conn. 235–36. To determine whether existing
remedies are sufficient to compensate those who seek
the recognition of a new cause of action, we first analyze
the scope and applicability of the current remedies
under the facts alleged [in the operative pleading]. Id.,
236. Finally, we are mindful of growing judicial receptiv-
ity to the new cause of action, but we remain acutely
aware of relevant statutes and do not ignore the state-
ment of public policy that such statutes represent.
Sheets v. Teddy’s Frosted Foods, Inc., supra, 179 Conn.
480.’’ ATC Partnership v. Coats North America Consol-
idated, Inc., 284 Conn. 537, 552–53, 935 A.2d 115 (2007).
  In the present case, the obligations of spouses to
each other during the pendency of a dissolution action
are set forth in General Statutes §§ 46b-80 and 46b-81.4
These statutes require parties to take certain steps in
order to secure their financial interest in real property
during the pendency of the dissolution and allow the
court to order distribution of marital assets. Further-
more, this court has recognized that the trial court may
consider a party’s actions in dissipating marital assets
when making its financial orders. See, e.g., Finan v.
Finan, 287 Conn. 491, 508–509, 949 A.2d 468 (2008);
Gershman v. Gershman, supra, 286 Conn. 346–47.
   Furthermore, Practice Book § 25-5 provides that
automatic orders relating to the finances of the parties
shall be served ‘‘with service of process of a complaint
for dissolution of marriage or civil union, legal separa-
tion, or annulment . . . .’’ These automatic orders
require parties to the dissolution action to exchange
financial information in the form of sworn financial
statements. The automatic orders also require parties
to dissolution actions not to ‘‘sell, transfer, exchange,
assign, remove, or in any way dispose of, without the
consent of the other party in writing, or an order of a
judicial authority, any property, except in the usual
course of business or for customary and usual house-
hold expenses or for reasonable attorney’s fees in con-
nection with this action.’’ Practice Book § 25-5 (b) (1).
They also prohibit either party from concealing or
encumbering any property. Practice Book § 25-5 (b)
(2) through (3). Parties to dissolution actions are also
ordered not to ‘‘cause any asset, or portion thereof, co-
owned or held in joint name, to become held in his or
her name solely without the consent of the other party,
in writing, or an order of the judicial authority.’’ Practice
Book § 25-5 (b) (4). Further, ‘‘[n]either party shall incur
unreasonable debts hereafter, including, but not limited
to, further borrowing against any credit line secured
by the family residence, further encumbrancing any
assets, or unreasonably using credit cards or cash
advances against credit cards.’’ Practice Book § 25-5
(b) (5). Section 25-5 (c) (2) provides in relevant part
that ‘‘[f]ailure to obey these orders may be punishable
by contempt of court. . . .’’ As the foregoing demon-
strates, our statutes and our rules of practice provide
significant remedies for when a party to a dissolution
action has been found to dissipate assets.
   Powell-Ferri asserts that the public policy of the state
supports the creation of a new cause of action requiring
a party to a dissolution proceeding to take affirmative
steps to recover marital assets taken by a third party.
We disagree. Our review of the dissolution statutes and
our rules of practice demonstrates that the public policy
of this state is to attempt to keep the financial situation
of the parties at a status quo during the pendency of the
dissolution action. ‘‘A party to an action for dissolution
does not have unlimited power to frustrate orderly judi-
cial adjudication of rights in marital property. While
neither marriage nor an action for dissolution serves,
in and of itself, to transfer an interest in property from
one spouse to another; General Statutes § 46b-36; Tobey
v. Tobey, 165 Conn. 742, 748, 345 A.2d 21 (1974); the
institution of judicial proceedings serves, at least
between the parties, to preserve the status quo from
impairment by fraud. A transfer made after notice of
an actual or imminent action seeking alimony or sup-
port may be found fraudulent and set aside. See Pappas
v. Pappas, 164 Conn. 242, 244–45, 320 A.2d 809 (1973);
Harrison v. Harrison, 228 Ga. 126, [126–27, 184 S.E.2d
147] (1971); Sherrill v. Mallicote, [57 Tenn. App. 241,
250, 417 S.W.2d 798 (1967)].’’ Molitor v. Molitor, 184
Conn. 530, 534, 440 A.2d 215 (1981).
   Nevertheless, in Gershman v. Gershman, supra, 286
Conn. 351, this court found that a party to a dissolution
proceeding does not dissipate assets in the absence of a
finding of ‘‘either financial misconduct, e.g., intentional
waste or a selfish financial transaction, or that the
defendant had used marital assets for a nonmarital pur-
pose with regard to either of these transactions.’’ This
court further explained that ‘‘[g]enerally, dissipation is
intended to address the situation in which one spouse
conceals, conveys or wastes marital assets in anticipa-
tion of a divorce. See 2 B. Turner, Equitable Distribution
of Property (3d Ed. 2005) § 6:102, p. 539. Most courts
have concluded that some type of improper conduct is
required before a finding of dissipation can be made.
Thus, courts have traditionally recognized dissipation
in the following paradigmatic contexts: gambling, sup-
port of a paramour, or the transfer of an asset to a
third party for little or no consideration.’’ (Footnotes
omitted.) Gershman v. Gershman, supra, 346.
  In Finan v. Finan, supra, 287 Conn. 499, this court
concluded that ‘‘a trial court may consider evidence that
a spouse dissipated marital assets prior to the couple’s
physical separation, for purposes of determining an
equitable distribution of property under § 46b-81, so
long as the actions constituting dissipation occur either:
(1) in contemplation of divorce or separation; or (2)
while the marriage is in serious jeopardy or is undergo-
ing an irretrievable breakdown.’’ In doing so, this court
examined the meaning of the term ‘‘preservation,’’
which is not defined in § 46b-81. This court, therefore,
turned to the ordinary understanding of the term. ‘‘The
definition of ‘preserve’ in the American Heritage Dic-
tionary of the English Language (4th Ed. 2000) is ‘[t]o
maintain in safety from injury, peril, or harm; protect.
. . .’ ‘Dissipation,’ on the other hand, is defined as
‘[w]asteful expenditure or consumption. . . .’ Id. Under
the common usage of the terms, ‘dissipation’ is the
financial antithesis of ‘preservation.’ More specifically,
a party that dissipates assets detracts from the preserva-
tion of those assets. Accordingly, Connecticut trial
courts have the statutory authority, under § 46b-81, to
consider a spouse’s dissipation of marital assets when
determining the nature and value of property to be
assigned to each respective spouse.’’ (Footnote omit-
ted.) Finan v. Finan, supra, 500–501.
   A review of our statutes, rules of practice and case
law demonstrates that the public policy of this state is
to prohibit a party to a dissolution proceeding from
removing marital assets for an improper purpose and
to maintain the status quo of the parties’ assets during
the pendency of the dissolution proceeding. In the pre-
sent case, it is undisputed that Ferri did not have a role
in creating the 2011 trust or decanting any of the assets
from the 1983 trust. Accordingly, the public policy of
prohibiting dissipation of assets by parties to a dissolu-
tion proceeding does not support the cause of action
urged by Powell-Ferri.
  A review of our statutory scheme and rules of practice
further demonstrates that a party to a dissolution action
that believes the other party improperly removed assets
from the estate has adequate remedies available to it.
First, the party that believes marital assets were fraudu-
lently removed during the pendency of the appeal may
ask that the court take such action into account when
fashioning financial orders. Indeed, this court has
repeatedly recognized that our statutory scheme
empowers ‘‘trial courts to deal broadly with property
and its equitable division incident to dissolution pro-
ceedings.’’ Lopiano v. Lopiano, 247 Conn. 356, 365, 752
A.2d 1000 (1998). ‘‘[A]s a general matter, the trial court
has wide discretion and broad equitable power to fash-
ion relief in the infinite variety of circumstances which
arise out of the dissolution of a marriage. . . . Passa-
mano v. Passamano, 228 Conn. 85, 95, 634 A.2d 891
(1993).’’ (Internal quotation marks omitted.) Parisi v.
Parisi, 315 Conn. 370, 381, 107 A.3d 920 (2015). Also,
under Practice Book § 25-5 (c) (2), the party that
believes marital assets were fraudulently removed dur-
ing the pendency of the appeal may file a motion for
contempt of court for violation of the automatic order.
   Indeed, as we explained previously herein, ‘‘[t]o
determine whether existing remedies are sufficient to
compensate those who seek the recognition of a new
cause of action, we first analyze the scope and applica-
bility of the current remedies under the facts alleged
[in the operative pleading].’’ ATC Partnership v. Coats
North America Consolidated, Inc., supra, 284 Conn.
553. In the present case, although the facts do not seem
to support a finding of dissipation under Gershman v.
Gershman, supra, 286 Conn. 351, or the basis of a
motion for contempt of court under Practice Book § 25-
5 (c) (2), the broad equitable powers of the trial court
in dissolution proceedings offers a remedy to Powell-
Ferri. If the plaintiffs are allowed to decant the assets
of the 1983 trust into the 2011 trust, which is solely for
the benefit of Ferri, Powell-Ferri can ask the trial court
to keep that transfer in mind when forming the mosaic
of orders in the dissolution proceeding. In other words,
in fashioning the financial orders of the dissolution
proceeding, the trial court can take into account the
significant assets that will be available to Ferri through
the 2011 trust. ‘‘The power to act equitably is the key-
stone to the court’s ability to fashion relief in the infinite
variety of circumstances which arise out of the dissolu-
tion of a marriage. Without this wide discretion and
broad equitable power, the courts in some cases might
be unable fairly to resolve the parties’ dispute . . . .’’
(Internal quotation marks omitted.) Passamano v. Pas-
samano, supra, 228 Conn. 95, quoting Sunbury v. Sun-
bury, 210 Conn. 170, 174, 553 A.2d 612 (1989).
   Accordingly, we conclude that the judicial sanctions
available are not so ineffective as to warrant the recog-
nition of a new cause of action. See ATC Partnership
v. Coats North America Consolidated, Inc., supra, 284
Conn. 553 (‘‘[w]hen we acknowledge new causes of
action, we also look to see if the judicial sanctions
available are so ineffective as to warrant the recognition
of a new cause of action’’).
   Finally, Powell-Ferri does not cite, and we cannot
find, any other jurisdiction that has recognized a cause
of action against a party to a dissolution action for
failing to take affirmative steps to recover marital assets
from a third party. See id. (‘‘we are mindful of growing
judicial receptivity to the new cause of action’’). There-
fore, we decline the invitation to recognize such a cause
of action in the present case.
                              II
  Powell-Ferri also claims that it was procedurally
improper for the trial court to decide the legal suffi-
ciency of her cross complaint within the context of a
motion for summary judgment. In response, Ferri
claims that it was proper for the trial court to grant
summary judgment on the cross complaint because it
was clear on the face of the complaint that it was legally
insufficient and the defect could not be cured by
repleading. We agree with Ferri.
   We begin with the appropriate standard of review.
‘‘[W]e apply plenary review to the granting of either a
motion for summary judgment or a motion to strike.’’
American Progressive Life & Health Ins. Co. of New
York v. Better Benefits, LLC, 292 Conn. 111, 122, 971
A.2d 17 (2009).
   ‘‘[T]he use of a motion for summary judgment to
challenge the legal sufficiency of a complaint is appro-
priate when the complaint fails to set forth a cause of
action and the defendant can establish that the defect
could not be cured by repleading. Larobina v. McDon-
ald, [274 Conn. 394, 401, 876 A.2d 522 (2005)]. [W]e
will not reverse the trial court’s ruling on a motion for
summary judgment that was used to challenge the legal
sufficiency of the complaint when it is clear that the
motion was being used for that purpose and the non-
moving party, by failing to object to the procedure
before the trial court, cannot demonstrate prejudice. A
[party] should not be allowed to argue to the trial court
that his complaint is legally sufficient and then argue
on appeal that the trial court should have allowed him
to amend his pleading to render it legally sufficient.
Our rules of procedure do not allow a [party] to pursue
one course of action at trial and later, on appeal, argue
that a path he rejected should now be open to him.
. . . To rule otherwise would permit trial by ambus-
cade. . . . Id., 402.’’ (Internal quotation marks omit-
ted.) American Progressive Life & Health Ins. Co. of
New York v. Better Benefits, LLC, supra, 292 Conn.
121–22.
   In doing so, this court has recognized that ‘‘there
are competing concerns at issue when considering the
propriety of using a motion for summary judgment for
such a purpose. On the one hand, [i]f it is clear on the
face of the complaint that it is legally insufficient and
that an opportunity to amend it would not [cure that
insufficiency], we can perceive no reason why [a] defen-
dant should be prohibited from claiming that he is enti-
tled to judgment as a matter of law and from invoking
the only available procedure for raising such a claim
after the pleadings are closed. . . . It is incumbent on
a plaintiff to allege some recognizable cause of action
in his complaint. . . . Thus, failure by [a defendant] to
[strike] any portion of the . . . complaint does not pre-
vent [that defendant] from claiming that the [plaintiff]
had no cause of action and that [summary judgment
was] warranted. . . . [Indeed], this court repeatedly
has recognized that the desire for judicial efficiency
inherent in the summary judgment procedure would be
frustrated if parties were forced to try a case where
there was no real issue to be tried. . . . [Larobina v.
McDonald, supra, 274 Conn. 401–402]. On the other
hand, the use of a motion for summary judgment instead
of a motion to strike may be unfair to the nonmoving
party because [t]he granting of a defendant’s motion
for summary judgment puts [a] plaintiff out of court
. . . [while the] granting of a motion to strike allows
[a] plaintiff to replead his or her case. . . . Id., 401; see
Practice Book §§ 10-44 and 17-49.’’ (Internal quotation
marks omitted.) American Progressive Life & Health
Ins. Co. of New York v. Better Benefits, LLC, supra,
292 Conn. 120–21.
   In the present case, Powell-Ferri asserts that sum-
mary judgment was not appropriate and that she should
have the opportunity to replead facts to state a legally
sufficient cause of action. As we explained in part I of
this opinion, we conclude that this court should not
recognize any cause of action that would require a party
to a dissolution proceeding to take affirmative steps to
recover marital assets from a third party without a
finding of dissipation. In light of that conclusion, there
is no set of facts that Powell-Ferri could plead to state
a legally sufficient cause of action under this theory
and, therefore, we conclude that the trial court properly
granted summary judgment in favor of Ferri.
      The judgment is affirmed.
      In this opinion the other justices concurred.
  1
     We note that, although Medaglia subsequently resigned from his position
as trustee, he remains a plaintiff in the underlying action. On June 11, 2013,
the trial court granted a motion seeking to add a new trustee, Maurice T.
FitzMaurice, as a party plaintiff. The present appeal addresses only the
judgment of the trial court on Powell-Ferri’s cross complaint and, therefore,
Michael Ferri, Medaglia, and FitzMaurice are not parties to this appeal.
Because the facts underlying this appeal do not involve FitzMaurice, in the
interest of simplicity, we refer to Michael Ferri and Medaglia collectively
as the plaintiffs and individually by name.
   2
     Ferri testified in his deposition that he thought the 1983 trust was worth
between $60 and $70 million at some point before this transfer.
   3
     Powell-Ferri appealed from the judgment of the trial court to the Appel-
late Court and we transferred the appeal to this court pursuant to General
Statutes § 51-199 (c) and Practice Book § 65-1.
   4
     General Statutes § 46b-81 provides: ‘‘(a) At the time of entering a decree
annulling or dissolving a marriage or for legal separation pursuant to a
complaint under section 46b-45, the Superior Court may assign to either
spouse all or any part of the estate of the other spouse. The court may pass
title to real property to either party or to a third person or may order the
sale of such real property, without any act by either spouse, when in the
judgment of the court it is the proper mode to carry the decree into effect.
   ‘‘(b) A conveyance made pursuant to the decree shall vest title in the
purchaser, and shall bind all persons entitled to life estates and remainder
interests in the same manner as a sale ordered by the court pursuant to the
provisions of section 52-500. When the decree is recorded on the land records
in the town where the real property is situated, it shall effect the transfer
of the title of such real property as if it were a deed of the party or parties.
   ‘‘(c) In fixing the nature and value of the property, if any, to be assigned,
the court, after considering all the evidence presented by each party, shall
consider the length of the marriage, the causes for the annulment, dissolution
of the marriage or legal separation, the age, health, station, occupation,
amount and sources of income, earning capacity, vocational skills, educa-
tion, employability, estate, liabilities and needs of each of the parties and
the opportunity of each for future acquisition of capital assets and income.
The court shall also consider the contribution of each of the parties in the
acquisition, preservation or appreciation in value of their respective estates.’’
  We note that, although § 46b-81 has recently been amended by our legisla-
ture; see Public Acts 2013, No. 13-213, § 2; that amendment has no bearing
on the merits of the present appeal. In the interest of simplicity, we refer
to the current revision of the statute.